JONES, Chief Judge.
This an action to set aside and recover a preferential transfer presently before the court for consideration of defendant’s motion for a more definite statement. •
This motion can be sustained only when the complaint is so vague or ambiguous that a' responsive pleading cannot be framed. The complaint in this action does not contain any such defect. If there are any allegations, the truth or falsity of which defendant is unable to determine, he may so state, Fed.Rules Civ.Proc. rule 8(b), 28 U. S.C.A., and such statement has the effect of a denial. Any information then desired can be obtained by use of the discovery procedure.
Motion denied.